Opinion issued January 15, 2009












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00977-CR
____________

REYNALDO RUIZ, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 268th District Court 
Fort Bend County, Texas
Trial Court Cause No. 22282



MEMORANDUM  OPINION
 On December 11, 2008, appellant, Reynaldo Ruiz, filed a motion to dismiss the
above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, the motion is granted and the
appeal is dismissed. 
	The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).